                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

UNITED STATES OF AMERICA

v.                                 CRIMINAL NO. 2:15-00044-01


MATTHEW DAVID LITTLE


                   MEMORANDUM OPINION AND ORDER

         Pending before the court is defendant’s motion seeking a

reduced sentence under 18 U.S.C. § 3582(c)(1)(A)(i).           See ECF No.

117.   The United States is hereby ORDERED to file a response to

defendant’s motion no later than July 14, 2021.

         The court DIRECTS the Clerk to send a copy of this Order

to counsel of record, and the United States Probation Office.

                IT IS SO ORDERED this 29th of June, 2021.

                                    ENTER:



                                    David A. Faber
                                    Senior United States District Judge
